Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al ( US  20180206260 A1 hereinafter a Khoryaev in view of HOSSEINI et al (US 20210289529 A1) hereinafter as HOSSEINI further in view of Sun et al (US 20220007336 A1) hereinafter as Sun.
Regarding claim(s) 1,11,20, Khoryaev discloses a wireless devices 132 and134 with sidelink communications (See Fig(s). 1, UE0 – UE1 and UE3-UE4 in sidelink communications ) comprising: 
one or more processors (See Fig(s). 19 blocks 1940 as processors); and memory storing instructions (See Fig(s). 19 block 1910 as memory) that, when executed by the one or more processors, cause the wireless device to: 
1Docket No.: 20-1108US receive, from a base station a system information block (See Fig(s). 1, 7, UE1 receiving SIB with resource information from eNB 170), radio resources of a sidelink resource pool (See Fig(s). 3, See ¶ 41 FIG. 3 schematically illustrates how a pool of uplink spectrum resources have been assigned to the PSCCH sidelink channel See ¶ 42, Parameters used to define the resource pool can be broadcast by an eNodeB in a System Information Block (e.g. SIB 18)).
Khoryaev fails to disclose an indication for wireless device assisted resource selection being enabled or disabled.
HOSSEINI discloses an indication for wireless device assisted resource selection being enabled or disabled (See ¶ 7,39, performed by a user equipment, may include receiving an indication of a resource allocation associated with a selected channel for sidelink-assisted feedback, see also See ¶ 39.. the relay UE 120 may improve performance of the remote UE 120 and network capacity by enabling the remote UE to perform sidelink and radio access (e.g., uplink/downlink) communications).
Access decision status based on resource selection improves network efficiency.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of HOSSEINI within Khoryaev, so as to enhance overall network performance by improving network efficiency via utilizing assisted resource selection by enabling or disabling appropriate resource parameters.
  HOSSEINI fails to disclose receive, from a second wireless device and based on the indication for the wireless device assisted resource selection being enabled, a configuration message indicating a subset from a plurality of subsets in a resource pool; based on a sensing operation, select one or more transmission resources from the subset; and transmit one or more transport blocks via the one or more transmission resources.
Sun discloses receive, from a second wireless device and based on the indication for the wireless device assisted resource selection being enabled, a configuration message (See ¶ 54, See Fig(s). 3, the base station may transmit configuration information (e.g., in a radio resource configuration (RRC) message, in a downlink control information message, and/or the like) that identifies the CG)
 indicating a subset from a plurality of subsets in a resource pool (See ¶ 74, The configuration information may include one or more parameters for identifying a resource set from the resource pool. The resource set may be a subset of resources in the resource pool that is identified by the UE 120);
 based on a sensing operation, select one or more transmission resources from the subset (See Fig(s). 1-3); and transmit one or more transport blocks via the one or more transmission resources (See ¶ 73, 145, See Fig(s).  4-5, the resource pool is homogeneous to the UE with respect to transport block size, modulation and coding scheme, frequency domain resource size, time domain resource size, or a combination thereof.).
	The specification of fifth generation (5G) new radio (NR) describes the procedure of calculating the transport block size according to the amount of radio resources to be used. Thus the amount of radio resources can be easily scheduled according to the desired transport block size and therefore improving the spectral efficiency while reducing transmission latency. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Sun within HOSSEINI, so as to enhance overall network performance by scheduling resources according to the desired transport block size and therefore improving the spectral efficiency while reducing transmission latency. 

Regarding claim(s) 2,12, Khoryaev discloses wherein the configuration message is received via a sidelink radio resource control (RRC) message, a media access control (MAC) control element (CE), or sidelink control information (SCI) (See ¶ 51 RRC messaging).  
Regarding claim(s) 3,13, HOSSEINI discloses wherein the wireless device assisted resource selection comprises resource selection from the sidelink resource pool by the first wireless device based on the first wireless device receiving assistance information from the second wireless device (See Fig(s). 6 See ¶ 71-73).  
Regarding claim(s) 4,14, Sun discloses wherein a number of subsets of the plurality of subsets in the resource pool is determined based on a number of members in the group (See ¶ 177).  Reasons for combining same as claim 1.
Regarding claim(s) 5,15, HOSSEINI discloses wherein the group is a unicast group or a groupcast group (See ¶ 56 broadcasts is also considered group).  Reasons for combining same as claim 1.
Regarding claim(s) 6,16, Sun discloses wherein the subset comprises one or more first resources in the resource pool (See ¶ 7 one or more parameters within a resource set is considered a first resource).  Reasons for combining same as claim 1.
Regarding claim(s) 7,17, Sun discloses wherein the one or more transport blocks are transmitted to the second wireless device (See Fig(s). 1 UEs 120a-e send TB See Fig(s). 3).  Reasons for combining same as claim 1.
Regarding claim(s) 8,18, HOSSEINI discloses wherein the sensing operation comprises receiving one or more indications of one or more second resources .(See ¶ 44, 75 the UEs monitor the resource pools  and thus considered same as sensing operation).  Reasons for combining same as claim 1.
Regarding claim(s) 9,19, HOSSEINI discloses, wherein the sensing operation further comprises measuring reference signal received power (RSRP) of the one or more second resources (See ¶ 44).  Reasons for combining same as claim 1.
Regarding claim(s) 10, HOSSEINI discloses,  wherein the sensing operation further comprises determining the one or more transmission resources based on the RSRP (See ¶ 44). Reasons for combining same as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached 571-272-2123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411